UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7640



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS TYRONE WILLIAMSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-00-288, CA-02-81-1)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Tyrone Williamson, Appellant Pro Se.     Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Tyrone Williamson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on Williamson’s motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the   magistrate    judge    and   the   district   court     that

Williamson has not made a substantial showing of the denial of a

constitutional right. See United States v. Williamson, Nos. CR-00-

288-1; CA-02-81-1 (M.D.N.C. Sept. 26, 2002).            Accordingly, we deny

a certificate of appealability and dismiss the appeal.                  See 28

U.S.C. § 2253(c) (2000).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and   argument    would   not    aid   the

decisional process.




                                                                      DISMISSED




                                       2